Case 1:19-cr-00797-DLC Document 22 Filed 10/06/20 Page 1 of 1
Case 1:19-cr-00797-DLC Document 21 Filed 10/02/20 Page 1 of 1

U.S. Department of Justice

  

United States Attorney
Southern District of New York

 

The Silvio J, Molle Building
One Saint Andrew's Plaza

M E M () E N D 0 R $ FD New York New York 10007

October 2, 2020

 

 

 

 

 

 

By ECF USDC SDNY

The Honorable Denise L. Cote DOCUMENT

United States District Judge ELECTRONICALLY FILED
Southern District of New York DOC #:

500 Pear! Street . :
New York, New York 10007 DATE FILED: tole /uz0 pe jo

 

 

Re: United States v. Conrad Baptist, 19 Cr. 797 (DLC)
Dear Judge Cote:
In preparation for filing its response to the defendant’s appeal in the above-referenced

matter, the Government respectfully requests that it be provided with a copy of any statement of
reasons prepared in connection with the judgment in this case. (See ECF No. 16.)

Respectfully submitted,

AUDREY STRAUSS
Acting United States Attorney
Southern District of New York

 

By: Jarrod L. Schaeffer
Jarrod L. Schaeffer
Assistant United States Attorney
Tel: (212) 637-2270

ce: Amy Gallicchio, Esq. (via ECF) Granted.
So Ordered: 10/6/2020

Li Ande be on
V

DENISE COTE
United Btates District Judge

 
